Citation Nr: 1744843	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Joseph Ledbetter, Attorney at Law


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In the March 2015 VA Form 9, the Veteran requested a videoconference hearing, which had not been scheduled at the time of his death.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

In August 2016, the Veteran's wife notified the Board that the Veteran died in July 2016, before a decision by the Board was promulgated on his appeal; a copy of a Social Security document verifying his death is of record.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran, who is the appellant in this matter, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the appellant and, therefore, must be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant. 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of an appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010 (a)).  However, as more than one year has passed since the date of the Veteran's death in July 2016, the Board notes that the deadline to file a substitution request in this case has passed.


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


